DETAILED CORRESPONDENCE
This office action is in response to applicant’s filing dated April 1, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 16 and 20-38 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed April 1, 2021.  Acknowledgement is made of Applicant's amendment of claim(s) 24, 27, 30, and 33; cancelation of claim(s) 1-15 and 17-19; and addition of new claim(s) 36-38. 
Applicants elected without traverse Group I, drawn to a method of treating a movement disorder in a subject in need thereof comprising administering to the subject an initial daily dosage of (+)-α-dihydrotetrabenazine or pharmaceutically acceptable salt thereof as the elected invention and Tourette’s syndrome as the movement disorder species in the reply filed on May 7, 2019.  The requirement is still deemed proper.  Claim(s) 16 and 20 remain withdrawn.
New claims 36-38 are directed to the elected species and thus are presently under examination.
Claims 21-38 are presently under examination as they relate to the elected species:  Tourette’s syndrome.
Priority
The present application is a continuation-in-part of US Application No. 15/939,822 filed March 29, 2018, which claims benefit of US Provisional Application Nos. 62/515,928 and 62/515,937 filed on June 6, 2017 and claims benefit of foreign priority to GB 1705301.8 filed April 1, 2017 and GB 1706816.4 filed April 28, 2017.  The effective filing date of the instant application is April 1, 2017. 

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Modified Objections and/or Rejections
Modifications Necessitated by Claim Amendment	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien (WO 2015/171802 A1, cited in the IDS) in view of Tridgett et al (US 2008/0108645 A1).
Regarding claims 21-36, O’Brien teaches a method for treating a hyperkinetic movement disorder in a human patient, which comprises administering to a patient suffering from a hyperkinetic movement disorder in a subject comprising administering to the subject a pharmaceutical composition that comprises a VMAT2 inhibitor, wherein the VMAT2 inhibitor is (+)α-3-isobutyl-9,10-dimethoxy-1,3,4,6,7,11b-hexahydro-2H-pyrido[2,1-a]isoquinolin-2-ol ((+)α-HTBZ) (claim 1), wherein the hyperkinetic movement disorder is Tourette syndrome (claim 20).  O’Brien teaches 3-isobutyl-9,10-dimethoxy-1,3,4,6,7,11b-hexahydro-2H-pyrido[2,1-a]isoquinolin-2-ol ((+)α-HTBZ) is also known as dihydrotetrabenazine (HTBZ) (page 9, lines 22-23).
O’Brien does not teach explicitly teach the claimed effective daily amounts for the subjects having the claimed weights.  However, (i) an amount of 2 mg to 7.5 mg for a subject having a weight of 30 kg to 50 kg (instant claims 21 and 24) is equivalent to 0.04-0.07 mg/kg body weight to 0.15 – 0.25 mg/kg body weight; (ii) an amount of 5 mg to 10 mg for a subject having a weight of 50 kg to 75 kg (instant claims 21 and 27) is equivalent to 0.07-0.1 mg/kg body weight to 0.13 – 0.2 mg/kg body weight; (iii) an amount of 7.5 mg to 15 mg for a subject having a weight of 75-95 kg (instant claims 21 and 30) is equivalent to 0.08-0.1 mg/kg body weight to 0.16 – 0.2 mg/kg body weight; and (iv) an amount of 15 mg to 20 mg for a subject having a weight of greater than 95 kg (instant claims 21 and 33) is equivalent to an amount of at least 0.18 – 0.21 mg/kg body weight.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  

Moreover, Tridgett teaches a method of treating a hyperkinetic disorder comprising the administration of a therapeutic amount of 3,11b-cis-dihydrotetrabenazine.  3,11b-cis-dihydrotetrabenazine is a stereoisomer of the instantly claimed (+)-α-dihydrotetrabenazine.  Tridgett further teaches a typical daily dose of the compound can be in the range of 0.025 mg prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to utilize amounts of (+)-a-dihydrotetrabenazine suggested by O’Brien and amounts of the structurally similar stereoisomer taught by Tridgett as a starting point for optimizing the amount of (+)-α-dihydrotetrabenazine for use in a method of treating Tourette’s syndrome because dosage is a result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
	Taken together, all this would result in the practice of the method of claims 21-36 with a reasonable expectation of success.

	
	Regarding claims 37 and 38, O’Brien teaches in one embodiment the pharmaceutical composition used in the methods comprises (+)α-HTBZ administered to the subject in multiple prima facie obvious to one of ordinary skill in the art to administer the composition as an immediate release composition when administering the composition in multiple doses over the course of a day to avoid accumulating doses and potential toxicity with administration of multiple overlapping extended release formulations.  Taken together, all this would result in the practice of the method of claims 37 and 38 with a reasonable expectation of success.
Response to Arguments
Applicant argues:
The lower end of the range of 10-150 mg in O’Brien is not supported by an evidence.  Therefore, O’Brien does not provide an enabling disclosure of the lower end of this range.  The Examiner's prima facie obviousness rejection is based on a passage in O'Brien which generally states for the compounds disclosed therein that "in certain embodiment, a daily dose is about 10-150mg" (see page 23 of O'Brien).  However, based on the experimental information provided by O'Brien, and by the applicant for O'Brien's own admission, the lower part of this range is not supported/enabled.  Applicant has presented evidence (including from the applicant of O'Brien) that rebuts the presumption of operability of the cited range from O'Brien, and establishes that a skilled person would not consider the overlapping portion of the range to be enabled for treating a movement disorder with (+)-α-dihydrotetrabenazine. Therefore, considering the supported/enabled part of the range mentioned in O'Brien, no prima facie case of obviousness can exist. See MPEP § 2121. ii) Any prima facie case of obviousness has been overcome by showing a teaching away A)   The Examiner has said that data relating to Tardive Dyskinesia cannot be extrapolated to Tourette's syndrome. This is inconsistent with the prima facie obviousness case based on O'Brien. If the Examiner believes this to be correct, then the claims of the present invention relating to the treatment of Tourette's syndrome cannot be considered obvious based on the data in O'Brien which relates to Tardive Dyskinesia.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
MPEP 2121.I. states: When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). In the instant case, a method for treating Tourette’s syndrome in a human patient comprising administering to the subject a pharmaceutical composition that comprises ((+)α-HTBZ) (claim 1). Applicant has not provided sufficient evidence to rebut the presumption of operability.  As set forth above, O’Brien teaches a method for treating a hyperkinetic movement disorder in a human patient, wherein the hyperkinetic disorder is Tourette syndrome comprising administering to a patient suffering from a hyperkinetic movement disorder a pharmaceutical composition that comprises a VMAT2 inhibitor, wherein the VMAT2 inhibitor is (+)α-3-isobutyl-9,10-dimethoxy-1,3,4,6,7,11b-hexahydro-2H-pyrido[2,1-a]isoquinolin-2-ol ((+)α-HTBZ).  As set forth above, O’Brien teaches herein optimal doses are generally determined using experimental models and/or clinical trials. The optimal dose may depend upon the body mass, weight, blood volume, or other individual characteristics of the subject. For example, a person skilled in the medical art can consider the 
Moreover, as set forth above, Tridgett teaches a method of treating a hyperkinetic disorder comprising the administration of a therapeutic amount of 3,11b-cis-dihydrotetrabenazine.  3,11b-cis-dihydrotetrabenazine is a stereoisomer of the instantly claimed (+)-α-dihydrotetrabenazine.  Tridgett further teaches a typical daily dose of the compound can be in the range of 0.025 mg to 5 mg per kg of body weight, for example up to 3 mg/kg of bodyweight, and more typically 0.15 mg to 5 mg per kg of bodyweight although higher or lower doses may be administered where required [0080].  As set forth above, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of the (+)-α-dihydrotetrabenazine for use in a method of treating Tourette’s syndrome comprising administering (+)-α-dihydrotetrabenazine with an expectation of success, because the dosage is a result-effective variable, i.e. a variable that achieves a recognized result and therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
The Examiner notes that the teachings of O’Brien are directed to the use of the same compound, (+)-α-dihydrotetrabenazine, for use in the same method, treating Tourette syndrome, in amounts that overlap the instantly claimed amounts.  The Examiner notes that the instant specification does not provide any data for wherein (+)-α-dihydrotetrabenazine is administered to subjects having Tourette syndrome, and only provide data in rats treated with amphetamine.  It is the Examiner’s position that the disclosure of O’Brien is enabled for treating Tourette syndrome comprising administering (+)-α-dihydrotetrabenazine in the ranges taught therein.  Assuming arguendo that the disclosure of O’Brien is not enabled, the Examiner notes that this may raise issues of enablement of the instant claims.  The data provided in the instant specification does not appear to be in subjects suffering from Tourette syndrome and does not appear to be commensurate in scope with the instant claims.  Moreover, it is unclear if the human volunteers described in Example 1 are subjects suffering from Tourette’s syndrome.  Thus, it is unclear if the data provided is commensurate in scope with the instant claims.  



Applicant argues:
Any prima facie case of obviousness has been overcome by showing a teaching away.    The Examiner has said that data relating to Tardive Dyskinesia cannot be extrapolated to Tourette's syndrome. This is inconsistent with the rationale behind the prima facie obviousness case based on O'Brien. If the Examiner believes this to be correct, then the claims of the present invention relating to the treatment of Tourette's syndrome cannot be considered obvious based on the data in O'Brien which relates to Tardive Dyskinesia.  The Examiner has ignored, or at least not commented on, the Declaration of Dr. Speirs (previously submitted) regarding the teachings of O'Brien and the related press-release from Neurocrine.     The Examiner's statements in the Non-Final Office Action dated October 5, 2020 suggest that the Examiner has misunderstood the significance of the mg/kg range.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  The Examiner acknowledges that O’Brien discloses preferred embodiment of treating TD (tardive dyskinesia) and suggests that higher doses are necessary for treating tardive dyskinesia.  However, nothing in the teachings of O’Brien criticize, discredit, or otherwise discourage the use of amounts within the lower end of 
Moreover, it is well understood in the art of medicine that optimum therapeutic dose depends upon the body mass, weight, blood volume, or other individual characteristics of the subject; for example, a person skilled in the medical art can consider the subject’s condition, that is, stage of the disease, severity of symptoms caused by the disease, general health status, as well as age, gender, and weight, and other factors apparent to a person skilled in the medical art.   It would have been reasonable to the person of ordinary skill in the art to utilize doses suggested by the art as a starting point for optimizing the dose for treatment.  Moreover, as noted in the response, the referenced art teaches the average dose for Tardive Dyskinesia was slightly higher than that of Tourette's syndrome.  One of ordinary skill in the art would recognize that doses for treating tardive dyskinesia and Tourette’s syndrome may not be exactly the same.  Moreover, these are different disorders with different patient populations and each disorder has mutually exclusive etiology and pathophysiology.  Thus, the skilled artisan would recognize that doses would have to be optimized for the treatment of the desired prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize amounts of stereoisomers (+)-α-dihydrotetrabenazine taught as effective for treating Tourette’s syndrome as a starting point to optimize the amount of the (+)-α-dihydrotetrabenazine for use in a method of treating Tourette’s syndrome comprising administering (+)-α-dihydrotetrabenazine with an expectation of success, because the dosage is a result-effective variable, i.e. a variable that achieves a recognized result and therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").


Applicant argues:
Any prima facie case of obviousness has been overcome by the showing of unexpected results the VMAT2 blocking levels achieved in humans using low doses of (+)-α-dihydrotetrabenazine are unexpected.  

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  In the instant case, it does not appear to be unexpected that administering doses at the lower end of the disclosed range of O’Brien are suitable for treating Tourette’s syndrome as disclosed by O’Brien.  The Examiner acknowledges that O’Brien appears to suggest that higher doses are necessary for treating tardive dyskinesia.  Applicant has not provided any evidence that doses outside the instantly claimed range are unsuitable for treating Tourette’s syndrome.  Moreover, it is unclear if the human volunteers described in Example 1 are subjects suffering from Tourette’s syndrome.  Thus, it is unclear if the data provided is commensurate in scope with the instant claims.  


Applicant argues:
Tridgett does not provide the information or motivation missing from O'Brien.  Tridgett relates to different isomers of dihydrotetrabenazine. The available evidence shows that the eight individual isomers of dihydrotetrabenazine have widely varying biological activities. The Examiner has provided no credible scientific reasoning as to why the activity of (+)-α-dihydrotetrabenazine at the low doses set forth in the present claims would have been predictable from knowledge of the activities of the isomers disclosed in Tridgett.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
MPEP 2144.09 states:  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c).  In the instant case, O’Brien and Tridgett teach different isomers of dihydrotetrabenazine, however the compounds are of sufficiently close structurally similarity that there is a presumed expectation that such compounds possess similar properties.  As set forth above, both O’Brien prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to utilize amounts of (+)-a-dihydrotetrabenazine suggested by O’Brien and amounts of the structurally similar stereoisomer taught by Tridgett as a starting point for optimizing the amount of (+)-α-dihydrotetrabenazine for use in a method of treating Tourette’s syndrome because dosage is a result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").


Applicant argues:
The Examiner's dismissal of the Valbenazine teach-away evidence because "Valbenazine is a structurally different compound than the instantly claimed" is unfounded.  Whereas Valbenazine is structurally different from (+)-a-dihydrotetrabenazine, O'Brien makes clear that the whole point of administering Valbenazine is that it is a pro-drug of (+)-α-

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
MPEP 2144.09 states:  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c).  In the instant case, O’Brien and Tridgett teach different isomers of dihydrotetrabenazine, however the compounds are of sufficiently close structurally similarity that there is a presumed expectation that such compounds possess similar properties.  Unlike valbenazine, as applicant noted, a pro-drug of dihydrotetrabenazine, the dihydrotetrabenazine compounds taught by O’Brien and Tridgett do not need to be metabolized and converted to dihydrotetrabenazine.  


Applicant argues:
The present Applicant's understanding of O'Brien (and in particular the teachings to the skilled person from O'Brien) is confirmed in the letter dated 10 May 2019 from the representatives of the applicant for W02015/171802 (the O'Brien reference cited by the Examiner), Neurocrine Biosciences, Inc., to the European Patent Office in connection with the European regional phase application derived from WO 2015/171802. Here, Neurocrine's representatives discussed document D1, a press release from Neurocrine regarding Phase IIb results of Valbenazine for the treatment of tardive dyskinesia.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.




Maintained Objections and/or Rejections
Double Patenting
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 21-35 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-24, 26-29, and 32-35 of copending Application No. 15/939,822. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to methods of treating a movement disorder including the elected Tourette’s syndrome comprising administering (+)-α-dihydrotetrabenazine wherein the amounts of (+)-α-dihydrotetrabenazine are identical to the instantly claimed amounts (see copending claim 25).   The difference between the instantly claimed method and that of the copending claims is that in the method of the copending claims the (+)-α-dihydrotetrabenazine administered is sufficient to cause of level of blocking from 25% to 85% of the VMAT2 proteins.  Thus, the compound and the amounts administered in the instant claims and those of the copending claims appear to be the same.  Blocking from 25% to 85% of the VMAT2 proteins will inevitably flow from the time method of the instant claims, since the same compound (+)-α-dihydrotetrabenazine is being administered to the same subjects (a subject suffering from a movement disorder, including Tourette’s syndrome).  Products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances. Thus, the method of the copending claims would anticipate the instantly claimed method.
This is a provisional nonstatutory double patenting rejection.
Claims 21-35 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-11 and 17-23 of copending Application No. 15/939,828 in view of Yuan et al (CN 102285984 A, translation obtained from Espacenet March 8, 2019). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to a method of treating Tourette’s syndrome comprising administering a pharmaceutical composition comprising (+)-α-dihydrotetrabenazine and (-)-α-dihydrotetrabenazine.  Thus, the copending claims are directed to the administration of a racemic mixture of (±)-α-dihydrotetrabenazine.  The method of the copending claims would anticipate the method of the instant claims.  Moreover, Yuan teaches a process for obtaining (+)-α-dihydrotetrabenazine pure product; high purity (-)-α-dihydrotetrabenazine and high purity (±)-α-dihydrotetrabenazine.  It would be obvious in view of the teachings of Yuan to modify the composition of the copending claims to arrive at a composition of the instant claims with a reasonable expectation of success.  Moreover, isolation and separation of stereoisomer of a known racemate is prima facie obvious unless there are “unexpected results.” In the instant case, the copending claims are directed to composition comprising a single stereoisomer, (+)-α-dihydrotetrabenazine, while the instant claims are directed to a composition comprising a racemate (±)-α-dihydrotetrabenazine.


Claims 21-35 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5-23 of copending Application No. 15/939,831 in view of Yao et al (Eur J Med Chem, 2011; 46:1841-1848, cited in the IDS).   
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to methods of treating a movement disorder including the elected Tourette’s syndrome comprising administering (+)-β-dihydrotetrabenazine.  (+)-β-dihydrotetrabenazine is a known stereoisomer of the instantly claimed (+)-α-dihydrotetrabenazine as evidenced by Yao, which teaches all eight stereoisomers of dihydrotetrabenazine as VMAT2 inhibitors (title and Table 1).  Yao teaches both the (+)-α-dihydrotetrabenazine ((2R,3R,11bR)-DHTBZ) and (+)-β-dihydrotetrabenazine ((2S,3R,11bR)-DHTBZ) have high binding affinity for VMAT2 (see Table 2).  It would have been obvious to one of ordinary skill in the art to substitute one stereoisomer for the other since the prior art teaches how to make each stereoisomer and that function as VMAT2 inhibitors.  Moreover, the method of the copending claims teaches administering the  (+)-β-dihydrotetrabenazine in amounts of 5 mg to 70 mg per day.  It would have been obvious to one of ordinary skill in the art to utilize the amounts of the stereoisomer of the copending claims to optimize the amounts of the stereoisomer of the instant claims to arrive at the method of the instant claims with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.


Claims 21-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of copending Application No. 16/852,008 (Notice of Allowance mailed April 27, 2021).
The Examiner notes that in the previous office action, the copending application number contained an inadvertent typographical error.  The Copending Application No. is 16/852,008.
Although the claims at issue are not identical, they are not patentably distinct from each other because the previously the copending claims are directed to a method of treating a movement disorder in a subject in need thereof comprising administering to the subject a therapeutically effective amount of (+)-α-dihydrotetrabenazine succinate.  The instant claims are directed to a method of treating a movement disorder in a subject in need thereof comprising administering an effective amount of (+)-α-dihydrotetrabenazine or a pharmaceutically acceptable salt thereof.  Thus, the method of the copending application would anticipate the method of the instant claims.  Moreover, the copending claims cite an amount of (+)-α-dihydrotetrabenazine succinate between 1 mg and 30 mg per day. It would have been obvious to one of ordinary skill in the art to utilize the amounts of the salt of the copending claims to optimize the amounts of the compound of the instant claims to arrive at the method of the instant claims with a reasonable expectation of success.


Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 15-26 of U.S. Patent No. 10/660,885 B2. 

In Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ2d 1797 (Fed. Cir. 2010), the Court determined that Claims of a later patent were held invalid for obviousness-type double patenting when the earlier patent claimed a compound and disclosed its utility in specification, and later patent claimed a method of using compound for use described in specification of earlier patent. 
Response to Arguments
With regard to the double patenting rejection, applicant's request for this rejection to be held in abeyance until all other rejections are overcome has been acknowledged.  The double patenting rejection is maintained and held in abeyance.

Conclusion
	Claims 21-35 are presently under examination.
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088.  The examiner can normally be reached on 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/RR/             Examiner, Art Unit 1628                                                                                                                                                                                           

/MARCOS L SZNAIDMAN/Primary Examiner, Art Unit 1628